

116 HR 2614 IH: Group Term Life Insurance Increase Act
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2614IN THE HOUSE OF REPRESENTATIVESMay 9, 2019Mr. Burgess introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the dollar limitation on employer-provided
			 group term life insurance that can be excluded from the gross income of
			 the employee.
	
 1.Short titleThis Act may be cited as the Group Term Life Insurance Increase Act. 2.Increase in limitation on exclusion for employer-provided group term life insurance purchased for employees (a)In generalParagraph (1) of section 79(a) of the Internal Revenue Code of 1986 is amended by striking $50,000 and inserting $375,000.
 (b)Inflation adjustmentSection 79 of such Code is amended by adding at the end the following new subsection:  (g)Inflation adjustment (1)In generalIn the case of any taxable year beginning after 2019, the $375,000 amount under subsection (a)(1) shall be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting 2018 for 2016 in subparagraph (A)(ii) thereof.
 (2)RoundingIf any amount as adjusted under paragraph (1) is not a multiple of $10,000, such amount shall be rounded to the nearest multiple of $10,000..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018. 